DETAILED ACTION

This is a first Office action on the merits responsive to applicants’ original disclosure filed on 3/30/2020. Claims 1-10 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statements filed on 3/30/2020, 5/19/2022 and 7/8/2022 are being considered.

Drawings
	The Drawings filed on 3/30/2022 are acceptable for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017214043 A (‘JP ‘043’) (as cited by applicant including English translation).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Utility Model Application No. 1-98417 (Japanese Unexamined Utility Model Application Publication No. 3-37028) (‘JP ‘028’) (as cited by applicant).
	Claim 1, JP ‘043 provides a handrail structure comprising:
a handrail member 21 that is provided along a vehicle longitudinal direction (Fig. 2), on a vehicle cabin interior side of a vehicle lateral portion or on a vehicle seat ([0021]-[0022]; Figs. 2-7), with a side door 13 provided at the vehicle lateral portion and arranged, in an open state thereof, more outward in a vehicle width direction than the vehicle lateral portion (Figs. 2-7); and
a turning support portion 18 that turnably supports the handrail member in such a direction as to protrude outward in the vehicle width direction (the handrail member protrudes outward in the vehicle width direction; Figs. 6-7), that turns the handrail member, which is pushed by the side door, toward the vehicle cabin interior side when the side door is closed up (Figs. 2-6), and that turns the handrail member in such a direction that a free end portion of the handrail member protrudes more outward in the vehicle width direction than the vehicle cabin with the side door open (Figs. 6-7).  
	Claim 3, JP ‘043 further provides wherein the handrail member can also serve as an armrest that supports an elbow of a sitting passenger who sits in the vehicle seat, with the side door closed up (Fig. 2).
Claim 4, JP ‘043 further provides wherein the free end portion of the handrail member is arranged between the side door and the vehicle lateral portion in the vehicle width direction, with the side door open (Figs. 6-7), and with the free end portion of the handrail member protruding more outward in the vehicle width direction than the vehicle cabin (Figs. 6-7).  
	Claim 5, JP ‘043 further provides wherein36 the handrail member turns along a horizontal direction around the turning support portion (Fig. 6).  
	Claim 6, JP ‘043 further provides wherein the side door is provided with a support portion 14 that supports the free end portion of the handrail member, with the side door open (Figs. 6-7), and with the handrail member protruding outward in the vehicle width direction (Figs. 6-7).  
	Claim 7, JP ‘043 further provides wherein a recess portion 14 that is recessed outward in the vehicle width direction (Fig. 4), that accommodates the free end portion of the handrail member with the side door closed up (Fig. 3), and that keeps the free end portion of the handrail member from moving in a vehicle vertical direction is formed in the side door (Figs. 2-4).
Claim 1, JP ‘028 provides a handrail structure comprising:
a handrail member (1; Figs. 1-9) that is provided along a vehicle longitudinal direction (Figs. 1-2), on a vehicle cabin interior side of a vehicle lateral portion or on a vehicle seat (Figs. 1-2), with a side door 9 provided at the vehicle lateral portion and arranged, in an open state thereof, more outward in a vehicle width direction than the vehicle lateral portion (Fig. 1); and
a turning support portion 3 that turnably supports the handrail member in such a direction as to protrude outward in the vehicle width direction (Figs. 3-9), that turns the handrail member, which is pushed by the side door, toward the vehicle cabin interior side when the side door is closed up (Figs. 3-9), and that turns the handrail member in such a direction that a free end portion of the handrail member protrudes more outward in the vehicle width direction than the vehicle cabin with the side door open (Figs. 3-9).  
Claim 2, JP ‘028 further provides wherein the turning support portion is provided with an urging member 8 that urges the handrail member outward in the vehicle width direction (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP ‘043 as above and further in view of Japanese Utility Model Application No. 1-98417 (Japanese Unexamined Utility Model Application Publication No. 3-37028) (‘JP ‘028’) (as cited by applicant).

Claim 2, JP ‘043 teaches all the limitations of claim 1 as above. JP ‘043 does not teach the turning support portion being provided with an urging member that urges the handrail member outward in the vehicle width direction. However, JP ‘028 teaches a handrail structure 1, wherein a turning support portion 3 is provided with an urging member 8 that urges the handrail member outward in the vehicle width direction (Figs. 1-9). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the turning support portion being provided with an urging member that urges the handrail member outward in the vehicle width direction, with the reasonable expectation of further urging the door to stay opened in the open position and not close unintendedly.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP ‘043 as above and further in view of JP 2010095024 A (‘JP ‘024’) (as cited by applicant including English translation).
	Claim 8, JP ‘043 teaches all the limitations of claim 1 as above. JP ‘043 does not teach the handrail member being further equipped with an elongated portion that can be elongated along a length direction of the handrail member. However, JP ‘024 teaches a handrail member that is further equipped with an elongated portion 21 that can be elongated along a length direction of the handrail member (Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the handrail member being further equipped with an elongated portion that can be elongated along a length direction of the handrail member, with the reasonable expectation of increasing the comfort of a seated user.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP ‘043 as above and further in view of JP 2010155536 A (‘JP ‘536’) (as cited by applicant including English translation).
Claim 9, JP ‘043 teaches all the limitations of claim 1 as above. JP ‘043 does not teach the handrail member being configured to further include an accommodation portion, and a foldable table that can be accommodated in the accommodation portion. However, JP ‘536 teaches a handrail member being configured to further include an accommodation portion 22, and a foldable table 26 that can be accommodated in the accommodation portion (Figs. 3-5). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the handrail member being configured to further include an accommodation portion, and a foldable table that can be accommodated in the accommodation portion, with the reasonable expectation of providing a surface on which a seated user can place things.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP ‘043 as above and further in view of JP H11334446 A (‘JP ‘446’) (as cited by applicant including English translation).
Claim 10, JP ‘043 teaches all the limitations of claim 1 as above. JP ‘043 does not teach the handrail member being provided with a light-guiding member that can radiate light through light guiding. However, JP ‘446 teaches a handrail member 10 being provided with a light-guiding member 12 that can radiate light through light guiding (Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try providing in the handrail member a light-guiding member that can radiate light through light guiding, with the reasonable expectation of illuminating a space in the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635